PER CURIAM.
The appellant was adjudicated guilty of second degree murder on July 22, 1964, and sentenced to life imprisonment. He filed a motion for post-conviction relief pursuant to Rule 1.850, Florida Rules of Criminal Procedure 33 F.S.A. (his third such motion), on September 6, 1968. The motion was summarily denied by the trial court upon the ground that its allegations did not constitute grounds for granting a new trial or release of the appellant.
There is evidence in the record tending to show that the appellant desired to take an appeal soon after his conviction. Two paragraphs in the petition may properly be interpreted to allege that his desire to appeal was thwarted.
Therefore on authority of Jackson v. State, Fla.App.1964, 166 So.2d 194, we reverse the order summarily denying the appellant’s motion for post-conviction relief and remand the cause for an evidentiary hearing. On remand the trial court shall proceed in accordance with the directions announced in the Jackson case:
“If the trial court concludes, on hearing with reference to the petitioner’s claim relating to appeal, that an appeal was not omitted under circumstances such as to amount to intentional relinquishment or an abandonment of the right to appeal, and that petitioner desired to appeal and was thwarted as he alleges, then the trial court may again consider (as on a delayed motion for new trial) the other listed contentions * * * and rule thereon as the merits of the several contentions may require.” 166 So.2d at 196.
Reversed and remanded with directions.